UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LORETTA JONES,

                                Plaintiff,
                                                              1:19-CV-9979 (CM)
                    -against-
                                                              CIVIL JUDGMENT
 NEW YORK CITY POLICE DEPT., et al.,

                                Defendants.

       Pursuant to the order issued December 20, 2019, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
